On the 7th day of May, 1910, judgment was rendered against the appellant in the district court of Sequoyah county, wherein he was sentenced to the penitentiary for a term of one year for the crime of robbery. From this judgment appellant attempted to prosecute an appeal, but the transcript of the record was not filed in this court until the 24th day of November, 1911. Under our statute an appeal in a felony case must be perfected by filing transcript of the record within six months from the time of the rendition of the judgment. As the time for filing a transcript of the record in this court had expired, this court did not acquire jurisdiction of the appeal. Said pretended appeal is therefore dismissed with directions to the district court of Sequoyah county to enforce its judgment.
ARMSTRONG and DOYLE, JJ., concur.